         21-11369           Doc 1         Filed 07/29/21               Entered 07/29/21 09:27:17                   Main Document                 Pg
                                                                          1 of 19

                                                                                                      -

Fill in this information to identify the case:

United States Bankruptcy Court for the:
Southern District of New York
                                                (State)
                                                                                                                                  Check if this is an
Case number (if known): 21-                               Chapter 11                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                     04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the case
number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.




1. Debtor’s name                      GBG USA Inc.



2. All other names debtor             N/A
    used in the last 8 years
    Include any assumed names,
    trade names, and doing
    business as names




3. Debtor’s federal                   XX-XXXXXXX
    Employer Identification
    Number (EIN)


4. Debtor’s address                   Principal place of business                          Mailing address, if different from principal place of
                                                                                           business
                                      350 Fifth Ave
                                      Number          Street
                                                                                           Number      Street
                                          th
                                      10 Floor
                                                                                           P.O. Box
                                      New York                 NY             10118
                                      City                     State         ZIP Code
                                                                                           City                        State     ZIP Code

                                      Manhattan                                            Location of principal assets, if different from principal
                                      County                                               place of business

                                                                                           See Attachment A
                                                                                           Number      Street




                                                                                           City                        State     ZIP Code


5. Debtor’s website (URL)             https://www.globalbrandsgroup.com

6. Type of debtor                              Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                               Partnership (excluding LLP)
                                               Other. Specify:




Official Form 201                                   Voluntary Petition for Non-Individuals Filing for Bankruptcy                                         page 1
         21-11369          Doc 1      Filed 07/29/21                Entered 07/29/21 09:27:17 Main Document                                     Pg
Debtor GBG USA Inc.
        Name
                                                                       2 of 19 Case number (if known) 21-


7. Describe debtor’s                A. Check one:
   business
                                       Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                       Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                       Railroad (as defined in 11 U.S.C. § 101(44))
                                       Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                       Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                       Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                       None of the above


                                    B. Check all that apply:

                                       Tax-exempt entity (as described in 26 U.S.C. § 501)
                                       Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                    § 80a-3)
                                       Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

                                    C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                       See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                       __4243__


8. Under which chapter of           Check one:
   the Bankruptcy Code is
   the debtor filing?                  Chapter 7
                                       Chapter 9
                                       Chapter 11. Check all that apply:
                                                            The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its
                                                            aggregate noncontingent liquidated debts (excluding debts owed to insiders or
                                                            affiliates) are less than $2,725,625. If this sub-box is selected, attach the most recent
                                                            balance sheet, statement of operations, cash-flow statement, and federal income tax
                                                            return or if any of these documents do not exist, follow the procedure in 11 U.S.C. §
                                                            1116(1)(B).
                                                            The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent
                                                            liquidated debts (excluding debts owed to insiders or affiliates) are less than
                                                            $7,500,000, and it chooses to proceed under Subchapter V of Chapter 11. If this
                                                            sub-box is selected, attach the most recent balance sheet, statement of operations,
                                                            cash-flow statement, and federal income tax return, or if any of these documents do
                                                            not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                            A plan is being filed with this petition.
                                                            Acceptances of the plan were solicited prepetition from one or more classes of
                                                            creditors, in accordance with 11 U.S.C. § 1126(b).
                                                            The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                            Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                            Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals
                                                            Filing for Bankruptcy under Chapter 11 (Official Form 201A) with this form.
                                                            The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                            12b-2.
                                       Chapter 12


9. Were prior bankruptcy               No
   cases filed by or against           Yes.      District                            When                       Case number
   the debtor within the last                                                                MM / DD / YYYY
   8 years?                                      District                            When                       Case number
                                                                                             MM / DD / YYYY
   If more than 2 cases, attach a
   separate list.




Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 2
         21-11369            Doc 1       Filed 07/29/21             Entered 07/29/21 09:27:17 Main Document                                     Pg
Debtor GBG USA Inc.
         Name
                                                                       3 of 19 Case number (if known) 21-


10. Are any bankruptcy                    No
     cases pending or being               Yes.     Debtor See Attachment A                                      Relationship Affiliate
     filed by a business
                                                   District Southern District of New York                       When           Date Hereof
     partner or an affiliate of
                                                                                                                               MM / DD / YYYY
     the debtor?
                                                   Case number, if known Pending
     List all cases. If more than 1,
     attach a separate list.

11. Why is the case filed in           Check all that apply:
     this district?
                                          Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                          immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                          district.
                                          A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this
                                          district.


12. Does the debtor own or                No
     have possession of any               Yes. Answer below for each property that needs immediate attention. Attach additional sheets if
     real property or                     needed.
     personal property that
     needs immediate                             Why does the property need immediate attention? (Check all that apply.)
     attention?                                     It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or
                                                    safety.
                                                    What is the hazard?
                                                    It needs to be physically secured or protected from the weather.
                                                    It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                    attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                    assets or other options).
                                                    Other


                                                 Where is the property?
                                                                            Number          Street




                                                                            City                                       State        ZIP Code


                                                 Is the property insured?
                                                    No
                                                    Yes. Insurance agency

                                                            Contact name

                                                            Phone


        Statistical and administrative information



13. Debtor’s estimation of             Check one:
     available funds                      Funds will be available for distribution to unsecured creditors.
                                          After any administrative expenses are paid, no funds will be available for distribution to unsecured
                                          creditors.



14. Estimated number of                   1-49                              1,000-5,000                                 25,001-50,000
     creditors*                           50-99                             5,001-10,000                                50,001-100,000
                                          100-199                           10,001-25,000                               More than 100,000
                                          200-999




Official Form 201                                Voluntary Petition for Non-Individuals Filing for Bankruptcy                                           page 3
         21-11369          Doc 1         Filed 07/29/21              Entered 07/29/21 09:27:17 Main Document                                      Pg
Debtor GBG USA Inc.
        Name
                                                                        4 of 19 Case number (if known) 21-


15. Estimated assets*                     $0-$50,000                         $1,000,001-$10 million                       $500,000,001-$1 billion
                                          $50,001-$100,000                   $10,000,001-$50 million                      $1,000,000,001-$10 billion
                                          $100,001-$500,000                  $50,000,001-$100 million                     $10,000,000,001-$50 billion
                                          $500,001-$1 million                $100,000,001-$500 million                    More than $50 billion



16. Estimated liabilities*                $0-$50,000                         $1,000,001-$10 million                       $500,000,001-$1 billion
                                          $50,001-$100,000                   $10,000,001-$50 million                      $1,000,000,001-$10 billion
                                          $100,001-$500,000                  $50,000,001-$100 million                     $10,000,000,001-$50 billion
                                          $500,001-$1 million                $100,000,001-$500 million                    More than $50 billion

* Information provided on a consolidated basis and based on financial statements as of June 30, 2021 (with pro forma adjustments to account
for prepetition asset sales relating to Spyder and Frye brands).

       Request for Relief, Declaration, and Signatures

WARNING --      Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
                $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17.   Declaration and                    The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in
      signature of                        this petition.
      authorized
      representative of                  I have been authorized to file this petition on behalf of the debtor.
      debtor
                                         I have examined the information in this petition and have a reasonable belief that the information is
                                          true and correct.

                                     I declare under penalty of perjury that the foregoing is true and correct.

                                         Executed on       7/29/2021
                                                           MM / DD / YYYY



                                      /s/ Mark Caldwell                                                 Mark Caldwell
                                         Signature of authorized representative of debtor                Printed name

                                         Title Chief Financial Officer


18. Signature of attorney
                                      /s/ Rachel C. Strickland                                          Date 7/29/2021
                                          Signature of attorney for debtor                                     MM / DD / YYYY

                                         Rachel C. Strickland, Esq.
                                         Printed name

                                         Willkie Farr & Gallagher LLP
                                         Firm name

                                         787            Seventh Avenue
                                         Number         Street

                                         New York                                                                 NY              10019
                                         City                                                                     State           ZIP Code

                                         212-728-8000                                          rstrickland@willkie.com
                                         Contact phone                                         Email address

                                         2964294                                               New York
                                         Bar number                                            State




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                            page 4
21-11369     Doc 1    Filed 07/29/21     Entered 07/29/21 09:27:17        Main Document           Pg
                                            5 of 19



                     ATTACHMENT A TO VOLUNTARY PETITION

   1. Pending Bankruptcy Cases Filed by Affiliates of the Debtor

        On the date hereof, each of the entities below (collectively, the “Debtors”) filed a
Petition in the United States Bankruptcy Court for the Southern District of New York for relief
under chapter 11 of title 11 of the United States Code.


            GBG North America Holdings Co., Inc.
            GBG USA Inc.
            Jimlar Corporation
            Homestead International Group Ltd.
            IDS USA Inc.
            MESH LLC
            Frye Retail, LLC
            Krasnow Enterprises, Inc.
            Krasnow Enterprises Ltd.
            Pacific Alliance USA, Inc.
            GBG Spyder USA LLC

Contemporaneously with the filing of their voluntary petitions, the Debtors filed a motion
requesting that this Court consolidate their chapter 11 cases for procedural purposes only.

   2. Location of the Debtors’ Principal Assets (on a Consolidated Basis)

       a) The Debtors’ headquarters is located in New York City at 350 Fifth Avenue, New
          York, NY 10118.
       b) The Debtors’ funded debt is governed by New York law and provides for venue in
          non-bankruptcy matters in New York.
       c) The Debtors maintain bank accounts in New York City.
       d) The Debtors have funded retainers for certain professionals held in bank accounts
          located in New York City.
       e) The Debtors maintain additional places of business at the following locations:
21-11369   Doc 1    Filed 07/29/21    Entered 07/29/21 09:27:17        Main Document          Pg
                                         6 of 19




                                            Address

     1961 Chain Bridge Road, STE 105                         2047 Fillmore Street
            McLean, VA 22182                               San Francisco, CA 94115
       11701 Domain Blvd., Storage                       401 11th Avenue South, #143
             Austin, TX 78758                                Nashville, TN 37203
         200 Fillmore St. Unit 108
                                                          144 Fifth Avenue (Flatiron)
       AKA - 2929 East 2nd Avenue
                                                            New York, NY 10011
            Denver, CO 80206
       4400 Sharon Rd., Room E04D                     2618 Northeast University Village St.
           Charlotte, NC 28211                                Seattle, WA 98105
  114 Summit at Fritz Farm Ln., Ste. 120                    26635 Pioneer Avenue
           Lexington, KY 40517                               Redlands, CA 92374
  4725 Walnut St., Tierra Business Centre                     284 Newbury Street
            Boulder, CO 80301                                 Boston, MA 02115
               113 Spring St.                            1066 Wisconsin Avenue NW
           New York, NY 10012                               Washington, DC 20007
              1007 N. Rush St.                          630 Old Country Roosevelt FLD
             Chicago, IL 60611                              Garden City, NY 11530
        675 Ponce De Leon Avenue                                1372 Broadway
            Atlanta, GA 30308                                New York, NY 10018
        8687 N. Central Expressway
                                                      350 Fifth Ave, Empire State Building
           Northpark Ctr. Dallas
                                                              New York, NY 10118
             Dallas, TX 75225
              1333 Broadway                                4620 Grandover Parkway
           New York, NY 10018                               Greensboro, NC 27407
            1600 Division Road                               965 Madison Avenue
         West Warwick, RI 02893                             New York, NY 10021
    24 Applegate Dr., NE Business Park                         208 Hartmann Dr.
          Robbinsville, NJ 08691                              Lebanon, TN 37087
          1500 N. El Centro Ave
          Los Angeles, CA 90028
21-11369   Doc 1   Filed 07/29/21   Entered 07/29/21 09:27:17   Main Document   Pg
                                       7 of 19



                          OMNIBUS BOARD MINUTES
                       AUTHORIZING CHAPTER 11 FILING

                                    [see attached]
21-11369     Doc 1    Filed 07/29/21     Entered 07/29/21 09:27:17         Main Document         Pg
                                            8 of 19



  MINUTES OF THE BOARD OF DIRECTORS OF EACH ENTITY SET FORTH ON
                   SCHEDULE I ATTACHED HERETO

                                          July 28, 2021


               WHEREAS, on April 30, 2021, pursuant to Section 141(c) of the Delaware
General Corporation Law and Article III, Section 13 of the bylaws of GBG USA Inc. (“GBG
USA”), the board of directors (the “Board”) of GBG USA Inc. established a special committee of
independent directors (the “Special Committee”) to assist the Board in addressing issues related
to the financial restructuring of each entity set forth on Schedule I attached hereto (each, a
“Company” and collectively, the “Companies”), including, but not limited to, filing for
bankruptcy under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”), and
implementing all related actions in connection thereto;

               WHEREAS, as a result of the financial condition of the Companies, GBG USA
engaged counsel and financial advisors to provide advice to the board of directors, members,
manager, managing member, general partner or similar governing body of each of the Companies
(each, the “Governing Body”) regarding its obligations to its creditors, equity holders, employees
and other interested parties;

               WHEREAS, the Special Committee, following consultation with management and
advisors, unanimously approved entry into, and performance under the transactions relating to the
matters contemplated by the following resolutions;

             WHEREAS, the Board has had the opportunity to consult with the Special
Committee and fully consider each of the strategic alternatives available to the Company;

               WHEREAS, each Governing Body, after having reviewed and considered the
options available to each Company, having consulted its counsel and financial advisors and having
received the recommendation of the Special Committee, has determined that, in its judgment, it is
advisable and in the best interests of each Company, its creditors, equity holders, employees and
other interested parties that each Company voluntarily files a petition (the “Petition” and, such
cases, the “Bankruptcy Cases”) for relief under the Bankruptcy Code;

                WHEREAS, in support of the Bankruptcy Cases, each Company intends to enter
into (i) that certain Debtor-in-Possession Credit Agreement (the “DIP Credit Agreement”), by
and among GBG USA, as borrower, certain other Companies, as guarantors, the lenders from time
to time party thereto and ReStore Capital, LLC, as administrative agent and as collateral agent (the
“DIP Agent”), and (ii) that certain asset purchase agreement (the “Stalking Horse Agreement”
and together with the DIP Credit Agreement, the “Transaction Documents”), by and among the
Sellers (as such term is defined in the Stalking Horse Agreement) and Purchaser (as defined in the
Stalking Horse Agreement), each substantially in the form previously presented to the Governing
Body of each Company; and
21-11369       Doc 1   Filed 07/29/21     Entered 07/29/21 09:27:17         Main Document          Pg
                                             9 of 19



        WHEREAS, after consultation with its counsel and financial advisors and upon the
recommendation of the Special Committee, each Governing Body believes that it is advisable and
in the best interests of each Company to enter into, deliver and perform its obligations under the
Transaction Documents.

                NOW THEREFORE, it is hereby:

          I.    The Bankruptcy Cases

               RESOLVED, that the filing by each Company of the Petition in the United States
Bankruptcy Court for the Southern District of New York (the “Bankruptcy Court”), be, and
hereby is, authorized, approved, confirmed and adopted in all respects; and it is further

               RESOLVED, that Mark Caldwell be, and hereby is, appointed, ratified and
approved to serve as an authorized signatory of each Company for all purposes; and it is further

                RESOLVED, that each of the officers of each Company, including any president,
vice president, chief executive officer, chief financial officer, treasurer, or secretary (each of the
foregoing, individually, an “Authorized Officer” and, together, the “Authorized Officers”) be
and they hereby are authorized, empowered and directed to execute and file, or cause to be filed,
the Petition on behalf of each Company in order to seek relief under chapter 11 of the Bankruptcy
Code in the Bankruptcy Court; and it is further

                 RESOLVED, that each of the Authorized Officers be and they hereby are
authorized, empowered and directed, in the name and on behalf of each Company, to execute and
file all petitions, schedules, motions, lists, applications, pleadings, declarations, affidavits and
other papers as required to accompany the Petition or seek entry of first day orders, and, in
connection therewith, to employ and retain assistance of legal counsel, accountants, financial
advisors and other professionals, and to take and perform any and all further acts and deeds that
they deem necessary, proper or desirable in connection with, or in furtherance of, the Petition or
the Bankruptcy Cases, with a view to the successful prosecution of such cases; and it is further

               RESOLVED, that each of the Authorized Officers be and they hereby are
authorized, empowered and directed to employ the law firm of Willkie Farr & Gallagher LLP,
located at 787 Seventh Avenue, New York, NY 10019, as bankruptcy counsel to render legal
services to, and to represent, each Company in the Bankruptcy Cases and in any and all related
proceedings, subject to Bankruptcy Court approval; and it is further

              RESOLVED, that each of the Authorized Officers be and they hereby are
authorized, empowered and directed to employ Ankura Consulting Group, LLC, located at 485
Lexington Avenue, New York, NY 10017, as restructuring advisor for each Company in
connection with the Bankruptcy Cases, subject to Bankruptcy Court approval; and it is further

              RESOLVED, that each of the Authorized Officers be and they hereby are
authorized, empowered and directed to employ Ducera Partners LLC, located at 11 Times Square,




                                                 -2-
21-11369       Doc 1   Filed 07/29/21      Entered 07/29/21 09:27:17         Main Document          Pg
                                             10 of 19



36th Floor, New York, NY 10036, as financial advisor for each Company in connection with the
Bankruptcy Cases, subject to Bankruptcy Court approval; and it is further

               RESOLVED, that each of the Authorized Officers be and they hereby are
authorized, empowered and directed to employ Prime Clerk LLC, located at One Grand Central
Place, 60 East 42nd Street, Suite 1440, New York, NY 10165 as claims, noticing, and solicitation
agent for each Company in the Bankruptcy Cases, subject to Bankruptcy Court approval; and it is
further

                RESOLVED, that each of the Authorized Officers be and they hereby are
authorized, empowered and directed to retain on behalf of each Company such other professionals
and advisors as they deem necessary, appropriate or desirable, upon such terms and conditions as
they shall approve, to render services to each Company in connection with the Bankruptcy Cases
and with respect to other related matters in connection therewith, subject to Bankruptcy Court
approval, if required; and it is further

         II.    The Transaction Documents

                RESOLVED, that the form, terms and provisions of each Transaction Document
(including the DIP Credit Agreement and the other Loan Documents (as hereinafter defined)),
including, without limitation, any exhibits, appendices and schedules thereto, all transactions
contemplated thereby and all actions taken by the Authorized Officer(s) in connection therewith
be, and hereby are, authorized, approved and ratified in all respects with such modifications,
changes, additions and deletions thereto as may be approved or deemed necessary, desirable,
convenient, advisable or appropriate by an Authorized Officer executing the same, the execution
thereof by such Authorized Officer to be conclusive evidence of such approval, necessity,
desirability, convenience, advisability or appropriateness; and it is further

                RESOLVED, that the execution and delivery of each Transaction Document
(including the DIP Credit Agreement and the other Loan Documents) and the performance by each
Company of its obligations thereunder, including the granting, ratification or reaffirmation of any
security interest, mortgage or lien, or the provision of any guarantee, as applicable, in each case,
as contemplated by or in connection with the DIP Credit Agreement, the other Loan Documents
and the other Transaction Documents, hereby are expressly authorized, adopted, confirmed,
ratified and approved, and such approval is intended to and shall constitute all authorization and
approval required by each Governing Body; and it is further

                RESOLVED, that each of the Authorized Officers be and they hereby are
authorized to execute, deliver and perform, or cause to be executed, delivered and performed, as
applicable from time to time, in the name of and on behalf of each Company, the DIP Credit
Agreement and various other documents, agreements, instruments, questionnaires, papers or
writings, as such Authorized Officer determines are necessary, convenient, advisable, appropriate
or desirable to effect execution, delivery and performance of the DIP Credit Agreement and the
transactions contemplated thereunder as intended by these resolutions, including but not limited
to, any UCC financing statements and other instruments, stock powers, bond powers, unit powers,
powers of attorney, side letters, notary letters, allonges, waivers, documents, certificates, consents,



                                                 -3-
21-11369     Doc 1     Filed 07/29/21     Entered 07/29/21 09:27:17        Main Document          Pg
                                            11 of 19



assignments, notices, affidavits, certificates of officers (including secretary’s certificates) and
other certificates, control agreements, intellectual property grants, guarantees, pledge agreements
and other pledge documents, security agreements and other security documents, ratification
agreements and agreements contemplated thereby or executed and delivered in connection
therewith (collectively, the “Loan Documents”), in each case, with such changes, additions,
modifications, and terms as the Authorized Officer(s) executing the Loan Documents shall
approve, with such Authorized Officer’s execution thereof to be deemed conclusive evidence of
such approval, and in each case and in connection therewith, with all amendments, amendments
and restatements, supplements, renewals, extensions, modifications, substitutions and
replacements thereof and each other agreement now existing or hereafter created providing
collateral security for payment or performance of the obligations thereunder; and it is further

                 RESOLVED, that each of the Authorized Officers are hereby authorized, directed
and empowered, for and on behalf of and in the name of each Company to assign, hypothecate, set
over, grant security interests in or grant a continuing security interest in, mortgage or pledge any
or all of the assets and properties of each Company, real, personal or mixed, tangible or intangible,
now owned or hereafter acquired, and all proceeds of the foregoing, to the DIP Agent as security
for the obligations under the DIP Credit Agreement and the other Loan Documents; and it is further

               RESOLVED, that to the extent that the approval of each Company in its capacity
as a stockholder, shareholder, equity holder, managing member, sole member, general partner,
limited partner or member of any person is required for each Company or any such other person
to execute, deliver and perform any of its obligations (including the grant of a lien on its assets)
under the DIP Credit Agreement, or the other Loan Documents, the other Transaction Documents,
each Company hereby consents thereto; and it is further

               RESOLVED, that the Board, having reviewed the Stalking Horse Agreement,
whereby the Sellers agree to sell the Acquired Assets (as defined in the Stalking Horse Agreement)
under section 363 of the Bankruptcy Code (the “Sale”), subject to the terms and conditions set
forth therein and the bidding procedures established by the Bankruptcy Court, hereby determine
that the Sale and the other transactions contemplated by the Stalking Horse Agreement are
advisable and in the best interests of the Sellers and their shareholders and other stakeholders; and
it is further

                RESOLVED, that the form, terms and provisions of (i) the Stalking Horse
Agreement, substantially in the form presented to the Board, with such changes therein and
additions thereto as the Authorized Officers executing the same shall approve, the execution
thereof by an Authorized Officer to be deemed conclusive evidence of such approval, and (ii) the
other sale documents including, without limitation, any exhibits, appendices and schedules thereto,
all transactions contemplated thereby and all actions taken by the Authorized Officer in connection
therewith be, and hereby are, authorized, approved and ratified in all respects with such
modifications, changes, additions and deletions thereto as may be approved or deemed necessary,
desirable, convenient, advisable or appropriate by an Authorized Officer executing the same, the
execution thereof by such Authorized Officer to be conclusive evidence of such approval,
necessity, desirability, convenience, advisability or appropriateness; and it is further




                                                -4-
21-11369      Doc 1   Filed 07/29/21     Entered 07/29/21 09:27:17         Main Document         Pg
                                           12 of 19



               RESOLVED, that the execution and delivery of the Stalking Horse Agreement and
the other sale documents, and the performance by the Sellers of their obligations thereunder,
hereby are expressly authorized, adopted, confirmed, ratified and approved, and such approval is
intended to and shall constitute all authorization and approval required by the Board; and it is
further

                RESOLVED, that each of the Authorized Officers is authorized to make, execute,
file and deliver any and all consents, certificates, documents, instruments, amendments, papers or
writings as may be required in connection with or in furtherance of any of the foregoing, and to do
any and all other acts necessary or desirable to effectuate the foregoing resolutions, the execution
and delivery thereof by such Authorized Officer(s) to be deemed conclusive evidence of the
approval by each Company of the terms, provisions and conditions thereof; and it is further

                RESOLVED, that any and all past actions heretofore lawfully taken by any
Authorized Officer, or any other officers, directors, members or any authorized persons acting
under similar authority, as the case may be, of each Company or any Governing Body of a
Company, in the name and on behalf of each Company in furtherance of any or all of the preceding
resolutions are hereby ratified, confirmed, adopted and approved in all respects; and it is further

       III.    Miscellaneous

                RESOLVED, that each of the Authorized Officers is authorized to make, execute,
file and deliver any and all consents, certificates, documents, instruments, amendments, papers or
writings as may be required in connection with or in furtherance of any of the foregoing, and to do
any and all other acts necessary or desirable to effectuate the foregoing resolutions, the execution
and delivery thereof by such Authorized Officer(s) to be deemed conclusive evidence of the
approval by each Company of the terms, provisions and conditions thereof.




                                                -5-
21-11369   Doc 1   Filed 07/29/21   Entered 07/29/21 09:27:17     Main Document          Pg
                                      13 of 19




Dated: July 28, 2021                        /s/ Robert K. Smits
        New York, New York                 Name: Robert K. Smits
                                           Title: Executive Vice President and General
                                           Counsel




                                         -6-
21-11369   Doc 1   Filed 07/29/21   Entered 07/29/21 09:27:17   Main Document   Pg
                                      14 of 19



                                     Schedule I

           GBG North America Holdings Co., Inc.
           GBG USA Inc.
           Jimlar Corporation
           Homestead International Group Ltd.
           IDS USA Inc.
           MESH LLC
           Frye Retail, LLC
           Krasnow Enterprises, Inc.
           Krasnow Enterprises Ltd.
           Pacific Alliance USA, Inc.
           GBG Spyder USA LLC
21-11369       Doc 1      Filed 07/29/21        Entered 07/29/21 09:27:17             Main Document            Pg
                                                  15 of 19



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------x
In re:                                                    :   Chapter 11
                                                          :
GBG USA Inc., et al.1                                     :   Case No. 21-__________ (             )
                                                          :
                           Debtors.                       :   (Joint Administration Pending)
----------------------------------------------------------x

                          CONSOLIDATED LIST OF CREDITORS
                      HOLDING THE 50 LARGEST UNSECURED CLAIMS

         Set forth below is the list of creditors that hold, based upon information presently
available and belief, the fifty (50) largest unsecured claims (the “Top 50 List”) against GBG
USA Inc. and its affiliated debtors and debtors in possession (collectively, the “Debtors”). This
list has been prepared based upon the books and records of the Debtors. The Top 50 List was
prepared in accordance with Rule 1007(d) of the Federal Rules of Bankruptcy Procedure for
filing in the Debtors’ chapter 11 cases. The Top 50 List does not include: (1) persons who come
within the definition of an “insider” as set forth in 11 U.S.C. § 101(31); or (2) secured creditors,
including those creditors with a right to setoff under applicable law, unless the value of the
collateral (or amount entitled to be offset) is such that the unsecured deficiency places the
creditor among the holders of the fifty (50) largest unsecured claims. The information presented
in the Top 50 List shall not constitute an admission by, nor is it binding on, the Debtors. The
information presented herein, including, without limitation: (a) the failure of the Debtors to list
any claim as contingent, unliquidated, disputed or subject to a setoff; or (b) the listing of any
claim as unsecured, does not constitute an admission by the Debtors that the secured lenders
listed hold any deficiency claims, nor does it constitute a waiver of the Debtors’ rights to contest
the validity, priority, nature, characterization, and/or amount of any claim.


                                         [List appears on next page]




1
    The Debtors in these chapter 11 cases and the last four digits of each Debtor’s federal taxpayer identification
    number are as follows: GBG USA Inc. (2467), Jimlar Corporation (8380), GBG North American Holdings Co.,
    Inc. (5576), Homestead International Group Ltd. (0549), IDS USA Inc. (7194), MESH LLC (8424), Frye
    Retail, LLC (1352), Krasnow Enterprises, Inc. (0122), Krasnow Enterprises Ltd. (0001), Pacific Alliance USA,
    Inc. (0435), and GBG Spyder USA LLC (9108). The Debtors’ executive headquarters are located at 350 5th
    Avenue, 10th Floor, New York, NY 10118.
                21-11369                           Doc 1                      Filed 07/29/21                                  Entered 07/29/21 09:27:17                                                                Main Document                                                     Pg
                                                                                                                                16 of 19  Official Form 204
                                                                                          Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 50 Largest Unsecured Claims and Are Not Insiders



                                                                                                                                                                                                                                                     Amount of unsecured claim
                                                                                                                                                                                                           If the claim is fully unsecured, fill in only unsecured claim amount. If claim is partially secured, fill in total
                                                                                                                                                                                                                     claim amount and deduction for value of collateral or setoff to calculate unsecured claim.

                                                                                                                       Nature of the claim
Name of creditor and complete mailing address, including zip   Name, telephone number, and email address of creditor   (for example, trade debts, bank loans,           Indicate if claim is contingent,                                          Deduction for value of
                          code                                 contact                                                 professional services, and government contracts) unliquidated, or disputed          Total Claim, if partially secured      collateral or setoff                  Unsecured Claim
   KR HOLLYWOOD, LLC
   C/O KILROY REALTY CORPORATION
 1
   12200 WEST OLYMPIC BLVD, SUITE 200                          Phone: 3104818400
   LOS ANGELES, CA 90064                                       Email: LPHILLIPS@KILROYREALTY.COM                       Rent                                             C/U/D                                                                                                                               Undetermined
   KENNETH COLE PRODUCTIONS, INC.
 2 1 HARMON PLAZA, SUITE 400                                   Phone: 2015838624
   SECAUCUS, NY 07094                                          Email: SSANCHEZ@KENNETHCOLE.COM                         Royalties                                                                                                                                                         $                   6,000,000.00
   AUTHENTIC BRANDS GROUP, LLC
 3 1411 BROADWAY, 4TH FLOOR                                    Phone:
   NEW YORK, NY 10018-3460                                     Email: legaldept@abg-nyc.com                            Royalties                                                                                                                                                                             3,561,713.01
     ESRT 1333 BROADWAY, LLC
 4   4 CHASE METROTECH CTR, RE#28628 7TH FLOOR                 Phone: 2127363100
     EAST                                                      Email:
     BROOKLYN, NY 11245                                        GRICHARDS@EMPIRESTATEREALTYTRUST.COM                    Rent                                                                                                                                                                                  2,489,682.58
     PPF RTL 113 SPRING STREET, LLC                            Contact: Morris Brown
 5   PO BOX 62013                                              Phone: 212-204-3450 x202
     NEW ORLEANS, LA 70162-2013                                Email: mbrown@centurionre.com                           Rent                                                                                                                                                                                  2,168,972.65
     BRAND MATTER, LLC
 6   1065 AVENUE OF THE AMERICAS, 30/F                         Contact: CHARLIE BANG
     NEW YORK, NY 10018                                        Email: cbang@sbg-ny.com                                 Royalties                                                                                                                                                                             1,997,412.04
     144 5TH RETAIL LLC
 7   500 FIFTH AVENUE, 54TH FLOOR                              Contact: Jeff Sutton
     NEW YORK, NY 10110                                        Email: js@jeffsutton.com                                Rent                                                                                                                                                                                  1,511,066.68
     PRISA LHC, LLC
     CN 4000, FORSGATE DRIVE PRLHC N.E. BUSINESS               Contact: BORIS KAPLAN
 8
     PARK I                                                    Phone: 7325212900
     CRANBURY, NJ 08512                                        Email: bkaplan@matrixcompanies.com                      Rent                                                                                                                                                                                  1,437,953.00
     NEWGLO ASSOCIATES 284, LLC
     800 BOYLSTON STREET, SUITE 1300                           Contact: Matthew K. Joyce
 9
     C/O THE WILDER COMPANIES, LTD.                            Phone: 617-896-4924
     BOSTON, MA 02199                                          Email: mjoyce@wilderco.com                              Rent                                                                                                                                                                                  1,405,979.08
     WISCONSIN AVENUE HOLDINGS LLC
10   200 SUMMIT DRIVE, SUITE 210                               Contact: 7813284325
     BURLINGTON, MA 01803                                      Email: NBOUTHILLER@GOODWINPTNRS.COM                     Rent                                                                                                                                                                                  1,229,750.00
     ROSS PROCUREMENT, INC.
11   5130 HACIENDA DRIVE                                       Contact: Arthur Cordaro
     DUBLIN, CA 94568                                          Email: arthur.cordaro@cbre.com                          Rent                                                                                                                                                                                  1,143,054.83
     TYSONS CORNER LLC
12   1961 CHAIN BRIDGE ROAD SUITE 105                          Phone: 8668111095
     MCLEAN, VA 22102-4501                                     Email: tysonscorner_ar@macerich.com                     Rent                                                                                                                                                                                    935,152.69
     DAKINE IP HOLDINGS LP                                     Contact: KEVIN MCNAMARA
13   50 WEST 57TH ST 5TH FLOOR                                 Phone: 6466617747
     NEW YORK, NY 10019                                        Email: kmcnamara@marqueebrands.com                      Royalties                                                                                                                                                                               860,000.00
     NORTHPARK PARTNERS, LP
14   PO BOX 226864                                             Phone: 2143691234
     DALLAS, TX 75222-6864                                     Email: JTANZOLA@NORTHPARKCNTR.COM                       Rent                                                                                                                                                                                    676,395.99
     SAP AMERICA INC
15   P.O. BOX 7780-824024                                      Phone: 6508472663
     PHILADELPHIA, PA 19182                                    Email: financeAR@SAP.com                                It                                                                                                                                                                                      569,164.22
     SOUTHPARK MALL LIMITED PARTNERSHIP                        Contact: Zoe Bogart
16   PO BOX 409276                                             Phone: 3176857292
     ATLANTA, GA 30384-9276                                    Email: ZOE.BOGART@SIMON.COM                             Rent                                                                                                                                                                                    556,126.39
     IBM CHINA / HONG KONG LIMITED
17   10/F, PCCW TOWER, TAIKOO PLACE                            Phone: 852-282-57418
     HONG KONG, HONG KONG                                      Email: VCHAN@HK1.IBM.COM                                It                                                                                                                                                                                      503,500.00
     KOURY VENTURES LP
18   2275 VANSTORY STREET, SUITE 200
     GREENSBORO, NC 27403                                      Email: info@kourycorp.com                               Rent                                                                                                                                                                                    495,982.60
     ROOSEVELT FIELD
19   PO BOX 772854                                             Contact: Kevin Shrewsbury
     CHICAGO, IL 60677-2854                                    Email: kevin.shrewsbury@simon.com                       Rent                                                                                                                                                                                    494,724.87
     THE MEDIA PROJECT LLC
20   46 BOUNTY STREET
     METUCHEN, NJ 08840                                        Email: EVANZ@THEMEDIAPROJECTAGENCY.COM                  Trade Vendor                                                                                                                                                                            462,975.00
     AETNA LIFE AND CASUALTY (BERMUDA)
21   PO BOX 21673                                              Phone: 8602735636
     CHICAGO, IL 60673-1216                                    Email: WARNERN@AETNA.COM                                Benefits                                                                                                                                                                                450,685.22
     RADIAL, INC.
22   PO BOX 204113                                             Phone: 5617375434
     DALLAS, TX 75320-4114                                     Email: THOMPSONL@RADIAL.COM                             Trade Vendor                                                                                                                                                                            417,115.01
     UNIVERSITY VILLAGE, LP
23   PO BOX 24702                                              Phone: 2065230622
     SEATTLE, WA 98124-0702                                    Email: CONTROLLER@UVILLAGE.COM                          Rent                                                                                                                                                                                    387,040.36
     JAMESTOWN PCM MASTER TENANT, L.P.
24   675 PONCE DE LEON AVE. NE, STE 100                        Phone: 4049007900
     ATLANTA, GA 30308                                         Email: PCMMANAGEMENT@JAMESTOWNLP.COM                    Rent                                                                                                                                                                                    363,863.20
     JLO HOLDING COMPANY, LLC.
     C/O MURPHY & KRESS, INC.                                  Contact: Lisa Peier
25
     2401 MAIN STREET                                          Phone: 310-804-2485
     SANTA MONICA, CA 90405                                    Email: lisa@jlopezent.com                               Royalties                                                                                                                                                                               359,899.74
     CITIBANK                                                  Contact: Caroline Morgis
26   388 GREENWICH STREET                                      Phone: 212- 816-5312
     NEW YORK, NY 10013                                        Email: caroline.morgis@citi.com                         Trade Vendor                                                                                                                                                                            309,429.20
     SUZHOU HONGYANG TEXTILE
27   NO.288 ZHENNAN EAST ROAD,ZHENZE
     SUZHOU, 100 215231 CHINA                                  Email: FIONA@JOINTEX.CN                                 Trade Vendor                                                                                                                                                                            308,313.25
     BLUESTAR ALLIANCE LLC
28   240 MADISON AVENUE, 15TH FLOOR                            Contact: Joseph Sutton
     NEW YORK, NY 10016                                        Email: jsutton@bluestarall.com                          Trade Vendor                                                                                                                                                                            300,000.00
     CENTURYLINK
29    PO BOX 1319
     CHARLOTTE, NC 28201-1319                                  Email: NICOLAS.HENRY@CENTURYLINK.COM                    Utilities                                                                                                                                                                               271,512.67
     AREA TWELVE LLC
30    16 HIGHLAND AVENUE
     SEA CLIFF, NY 11579                                       Email: MICHAEL@AREATWELVE.COM                           Trade Vendor                                                                                                                                                                            246,634.12
     ALL SAINTS RETAIL LIMITED
     6 CORBET PLACE, UNIT C15-C17
31
     JACK'S PLACE                                              Phone: 2073928061
     LONDON, E1 6NN GREAT BRITAIN                              Email: ACCOUNTSRECEIVABLE@ALLSAINTS.COM                 Royalties                                                                                                                                                                               244,783.21
     FRITZ FARM RETAIL COMPANY LLC
32    2222 ARLINGTON AVENUE
     BIRMINGHAM, AL 35205                                      Email: JDRUM@BAYERPROPERTIES.COM                        Rent                                                                                                                                                                                    237,500.00
     SOFTWAREONE HONG KONG LIMITED
33   7/F THE RAYS 71 HUNG TO ROAD                              Contact: Kyvans Hon
     KWUN TONG, HONG KONG                                      Email: kyvans.hon@softwareone.com                       It                                                                                                                                                                                      232,569.00
     CROWELL & MORING LLP                                      Contact: Paul J. Pollock
34    590 MADISON AVENUE                                       Phone: 212-895-4216
     NEW YORK, NY 10022                                        Email: ppollock@crowell.com                             Trade Vendor                                                                                                                                                                            226,158.28
     FEDEX                                                     Contact: Roseann Findeisen
35    PO BOX 7221                                              Phone: 800-548-3020
     PASADENA, CA 91109-7321                                   Email: rtfindeisen@fedex.com                            Transportation And Logistics                                                                                                                                                            222,735.40
     C/O 35 EAST 75TH STREET CORP.                             Contact: Kenia Encarnacion
36    PO BOX 350                                               Phone: 2126928344
     EMERSON, NJ 07630                                         Email: kenia.encarnacion@ellimanpm.com                  Rent                                                                                                                                                                                    215,636.65
     DOMAIN NORTHSIDE RETAIL PROPERTY
37    500 WEST 5TH STREET, SUITE 700
     AUSTIN, TX 78701                                          Email: KSTAFFORD@ENDEAVOR-RE.COM                        Rent                                                                                                                                                                                    199,733.93
     WINSTON SUPPORT SERVICES, LLC                             Contact: Ray McCourt
38    122 EAST 42ND STREET, SUITE 320                          Phone: 2126821056
     NEW YORK, NY 10168                                        Email: rmccourt@winstonstaffing.com                     Trade Vendor                                                                                                                                                                            196,639.42
                21-11369                           Doc 1                      Filed 07/29/21                                  Entered 07/29/21 09:27:17                                                                Main Document                                                     Pg
                                                                                                                                17 of 19  Official Form 204
                                                                                          Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 50 Largest Unsecured Claims and Are Not Insiders



                                                                                                                                                                                                                                                     Amount of unsecured claim
                                                                                                                                                                                                           If the claim is fully unsecured, fill in only unsecured claim amount. If claim is partially secured, fill in total
                                                                                                                                                                                                                     claim amount and deduction for value of collateral or setoff to calculate unsecured claim.

                                                                                                                       Nature of the claim
Name of creditor and complete mailing address, including zip   Name, telephone number, and email address of creditor   (for example, trade debts, bank loans,           Indicate if claim is contingent,                                          Deduction for value of
                          code                                 contact                                                 professional services, and government contracts) unliquidated, or disputed          Total Claim, if partially secured      collateral or setoff                  Unsecured Claim
   GRAJ AND GUSTAVSEN INC
39 210 FIFTH AVENUE SUITE 800                                  Contact: Peter Hawkins
   NEW YORK, NY 10010                                          Email: peterj@ggny.com                                  Trade Vendor                                                                                                                                                                            187,500.00
   FILLMORE STREET ASSOCIATES, LLC
40 200 FILLMORE STREET, SUITE 400                              Contact: 3033215700
   DENVER, CO 80206                                            Email: JPETTYJOHN@WESTDEVGRP.COM                        Rent                                                                                                                                                                                    160,000.00
   IPERS BREA/GOLDEN STATE BUSINESS
   GOLDEN STATE BUSINESS PARK-5
41
   PO BOX 6234                                                 Contact: Linda Kight
   HICKSVILLE, NY 11802-6234                                   Email: linda.kight@transwestern.com                     Rent                                                                                                                                                                                    152,572.47
   BROOKWOOD PROPERTIES HOLDINGS                               Contact: 9787207500
42 138 CONANT STREET                                           Email: MABBOTT-
   BEVERLY, MA 01915                                           WALSH@BROOKWOODFINANCIAL.COM                            Rent                                                                                                                                                                                    152,375.09
   GOOGLE, INC.
43 DEPT. 33654, PO BOX 39000
   SAN FRANCISCO, CA 94139                                     Email: collections@google.com                           Trade Vendor                                                                                                                                                                            143,310.53
   PTC INC.
44 29896 NETWORK PLACE
   CHICAGO, IL 60673-1298                                      Email: ar-credit@ptc.com                                It                                                                                                                                                                                      142,280.40
   EL TORO INTERACTIVE, LLC
45 2 UNIVERSITY PLAZA, SUITE 100                               Contact: Maria Ciminata
   HACKENSACK, NJ 07601                                        Email: maria@acadaca.com                                Trade Vendor                                                                                                                                                                            136,381.27
   SUNGARD AVAILABILITY SERVICES, LP
46 PO BOX 776896
   CHICAGO, IL 60677-6896                                      Email: as.custserv@sungardas.com                        It                                                                                                                                                                                      135,840.00
   PORT LOGISTICS GROUP                                        Contact: Joann Lombardi
47 288 MAYO AVENUE                                             Phone: 9732491230
   CITY OF INDUSTRY, CA 91789                                  Email: joann.lombardi@whiplash.com                      Transportation And Logistics                                                                                                                                                            123,678.83
   IBM CREDIT LLC
48 PO BOX 643600
   PITTSBURGH, PA 15264-3600                                   Email: ASKUSAR@CA.IBM.COM                               Trade Vendor                                                                                                                                                                            122,751.50
   VERIZON WIRELESS
49 PO BOX 660108                                               Contact: Rupert Jones
   DALLAS, TX 75266-0108                                       Email: rupert.jones@verizonwireless.com                 Utilities                                                                                                                                                                               111,534.43
   NUORDER INC.                                                Contact: Grace Phan
50 SUITE 175M 1901 AVENUE OF THE STARS                         Phone: 3109519631
   LOS ANGELES, CA 90067                                       Email: GRACE.PHAN@NUORDER.COM                           Trade Vendor                                                                                                                                                                            111,000.00
21-11369       Doc 1      Filed 07/29/21        Entered 07/29/21 09:27:17        Main Document     Pg
                                                  18 of 19



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------x
In re:                                                    :   Chapter 11
                                                          :
GBG USA Inc.                                              :   Case No. 21-__________ (         )
                                                          :
                           Debtor.                        :   (Joint Administration Pending)
----------------------------------------------------------x

               LIST OF EQUITY HOLDERS AND CORPORATE OWNERSHIP
                     STATEMENT OF GBG USA INC. PURSUANT TO
                       BANKRUPTCY RULES 1007(a)(3) AND 7007.1

       GBG USA Inc. is a wholly-owned subsidiary of GBG North America Holdings Co., Inc.,
which is a wholly-owned subsidiary of GBG International Holding Company Limited, which is a
wholly-owned subsidiary of Global Brands (Hong Kong) Limited, which is a wholly-owned
subsidiary of GBG International Holding Limited, which is a wholly-owned subsidiary of Global
Brands Group Holding Limited.
   21-11369             Doc 1         Filed 07/29/21               Entered 07/29/21 09:27:17                   Main Document             Pg
                                                                     19 of 19



Fill in this information to identify the case and this filing:

Debtor Name GBG USA Inc.

United States Bankruptcy Court for the: Southern District of New York
                                                     (State)
Case number (If known): 21-



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                       12/15
An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign
and submit this form for the schedules of assets and liabilities, any other document that requires a declaration that is not
included in the document, and any amendments of those documents. This form must state the individual’s position or
relationship to the debtor, the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.
WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years,
or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

               Declaration and signature
             I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the
             partnership; or another individual serving as a representative of the debtor in this case.
             I have examined the information in the documents checked below and I have a reasonable belief that the information is true
             and correct:

                       Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)


                       Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)


                       Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)


                       Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)


                       Schedule H: Codebtors (Official Form 206H)


                       Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)


                       Amended Schedule ______


                       Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 50 Largest Unsecured Claims and Are Not
                       Insiders (Official Form 204)

                       Other document that requires a declaration: List of Equity Holders and Corporate Ownership Statement Pursuant
                       to Bankruptcy Rules 1007(a)(3) and 7007.1




             I declare under penalty of perjury that the foregoing is true and correct.
             Executed on 7/29/2021
                           MM / DD / YYYY                                        /s/ Mark Caldwell
                                                                              Signature of individual signing on behalf of debtor

                                                                              Mark Caldwell
                                                                              Printed name

                                                                              Chief Financial Officer
                                                                              Position or relationship to debtor




                       Official Form 202      Declaration Under Penalty of Perjury for Non-Individual Debtors
